Case 2:20-cv-00076-JRG Document 31-27 Filed 08/31/20 Page 1 of 11 PageID #: 1796




                           EXHIBIT 26
Case 2:20-cv-00076-JRG Document 31-27 Filed 08/31/20 Page 2 of 11 PageID #: 1797




                           UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION




  CAPELLA PHOTONICS, INC.,
                                                      Civ. No. 2:20-cv-00076
                                Plaintiff

                 v.                                   JURY TRIAL DEMANDED

  FUJITSU NETWORK COMMUNICATIONS,
  INC.,
                     Defendant.



                      FUJITSU NETWORK COMMUNICATIONS, INC.’S
                        INITIAL AND ADDITIONAL DISCLOSURES

       Defendant Fujitsu Network Communications, Inc. (“FNC”) hereby provides to Plaintiff

 Capella Photonics, Inc. (“Capella”) the following information for its Initial and Additional

 Disclosures pursuant to Paragraphs 1 and 3 of the Court’s Discovery Order (the “Discovery

 Order”) based on information now reasonably available to FNC.

        FNC reserves the right to supplement, amend, or modify its disclosures. FNC also

 reserves all claims of privilege, work product immunity, and other protections from discovery

 and makes these disclosures without waiver of any privilege, immunity, or protection.

        These disclosures are a good faith effort to provide information called for by Rule

 26(a)(1) and the Discovery Order. By making these disclosures, FNC is not representing that it

 identified every witness, document, item of electronically stored information, or thing that it may

 use to support its defenses or claims. FNC’s disclosures are preliminary and limited because

 Capella’s infringement allegations are speculative, indefinite, and conclusory. For example,




                                                  1
                                                                                                35068.00001
Case 2:20-cv-00076-JRG Document 31-27 Filed 08/31/20 Page 3 of 11 PageID #: 1798




 Capella’s Patent Rule 3-1 Disclosures do not specifically identify “where each element of each

 asserted claim is found within each Accused Instrumentality” as required by Patent Rule 3-1(c).

 In addition, Capella fails to identify any basis or support for its contentions as to several

 elements of the asserted claims.

 I.     CORRECT NAMES OF THE PARTIES TO THE LAWSUIT (PARAGRAPH 1(A))

        The correct name of Defendant is Fujitsu Network Communications, Inc.

 II.    NAME, ADDRESS, AND TELEPHONE NUMBER OF POTENTIAL PARTIES
        (PARAGRAPH 1(B))

        To the best of FNC’s present knowledge, there are no other “potential parties” to this

 lawsuit.

 III.   LEGAL THEORIES AND GENERAL FACTUAL BASES OF CLAIMS AND
        DEFENSES (PARAGRAPH 1(C))

        FNC provides the following legal theories and general factual bases but reserves the right

 to supplement or amend its disclosures. FNC also reserves all affirmative defenses under

 Federal Rule of Civil Procedure 8(c), the Patent Laws of the United States, and any other legal or

 equitable theory that may now exist or in the future may be available based on discovery and

 further factual investigation in this case. FNC states the following without waiving any

 argument or, in the alternative, any demand for a more definite statement.

        FNC denies the allegations of infringement as recited in Capella’s Complaint for Patent

 Infringement. FNC is not performing any act and is not proposing to perform any act in

 violation of any rights validly belonging to Capella. In particular, FNC does not infringe and has

 not infringed, induced infringement of, or contributed to the infringement of any valid and

 enforceable claim of any of U.S. Patent Nos. RE47,905 or RE47,906 (the “Patents-in-Suit”),

 either literally or under the doctrine of equivalents. For any valid and enforceable claim of the

 Patents-in-Suit, FNC’s products and methods fail to include all limitations of such claim, either



                                                   2
Case 2:20-cv-00076-JRG Document 31-27 Filed 08/31/20 Page 4 of 11 PageID #: 1799




 literally or under the doctrine of equivalents. FNC will provide its detailed claim construction

 positions at the time and in the manner provided in the Local Patent Rules and the Court’s

 Docket Control Order.

         The claims of the Patents-in-Suit are invalid and/or ineligible for failure to meet one or

 more of the requirements of Title 35, specifically including 35 U.S.C. §§ 101, 102, 103 and/or

 112.

         The claims of the Patents-in-Suit are invalid, in whole or in part, for failure to meet one

 or more of the requirements of 35 U.S.C. § 251.

         Capella’s claims for damages are limited by the doctrines of statutory, absolute, and/or

 equitable intervening rights under 35 U.S.C. § 252. Capella is not entitled to damages based on

 the manufacture, use, offer for sale, sale, or importation of the Accused Instrumentalities prior to

 the date of issuance of the Patents-in-Suit under 35 U.S.C. § 252 because the claims of the

 Patents-in-Suit are not substantially identical to the claims of RE42,368 and RE42,678 (the

 “Original Patents”).

         Capella’s claims for patent infringement of the Patents-in-Suit are barred by the doctrines

 of collateral estoppel (i.e., issue preclusion) and res judicata (i.e., claim preclusion), particularly

 to the extent that the claims of the Patents-in-Suit are deemed substantially identical to the claims

 of the Original Patents as alleged by Capella.

         Any potential recovery by Capella is limited by statutory damages limitations, including

 without limitation 35 U.S.C. §§ 286, 287, and/or 288.

         Capella’s claims are barred, in whole or in part, by the doctrines of express or implied

 license.




                                                    3
Case 2:20-cv-00076-JRG Document 31-27 Filed 08/31/20 Page 5 of 11 PageID #: 1800




          Capella’s claims and/or damages are barred and unenforceable, in whole or in part, under

 the principles of equity, including laches, waiver, unclean hands and/or estoppel.

          Capella’s claims are barred, in whole or in part, based on prosecution history estoppel,

 prosecution disclaimer, and prosecution laches.

          Although Capella is not entitled to any relief whatsoever, Capella is also not entitled to

 any injunctive relief as a matter of law because, at a minimum, Capella cannot satisfy the legal

 requirements for such relief and Capella has an adequate remedy at law for any claims it can

 prove.

          FNC reserves the right to assert additional affirmative defenses that become available or

 appear during discovery proceedings in this action and reserves the right to amend this pleading

 and to assert any such additional affirmative defenses.

          FNC further seeks attorney’s fees pursuant to 35 U.S.C. § 285 and its costs of court,

 expenses and disbursements, and any further relief deemed appropriate by the Court.

 IV.      NAME, ADDRESS, AND TELEPHONE NUMBER OF PERSONS HAVING
          KNOWLEDGE OF RELEVANT FACTS (PARAGRAPH 1(D))

          The following individuals are believed likely to have discoverable information that FNC

 may use to support its defenses or claims. FNC believes that other, not yet identified, individuals

 or entities may have discoverable information and specifically reserves the right to identify

 additional witnesses as discovery proceeds. FNC incorporates by reference herein all other

 parties’ disclosures of individuals believed likely to have discoverable information.

          FNC provides the last known name, address, and phone number for each individual for

 which it has such information. All persons whose names are underlined are current or former

 employees of, or consultants to, FNC or its affiliated companies. All communications with those

 individuals should be made only through counsel for FNC in this action.



                                                    4
Case 2:20-cv-00076-JRG Document 31-27 Filed 08/31/20 Page 6 of 11 PageID #: 1801




  Individual & Location                                     Subject(s)

  Rich Colter                        Senior Director at FNC. He is knowledgeable to some
  Contact through counsel for FNC.   extent about the structure and operation of the accused
                                     FNC ROADM devices.
  Francois Moore                     Director at FNC in the Business Management
  Contact through counsel for FNC.   Department. He is knowledgeable to some extent
                                     about the pricing, sales volumes, and sales strategies
                                     related to the accused ROADM devices.
  Christopher Lucas                  Capella’s CEO and CFO, relevant to valuation of, the
  Glendale, CA                       commercial success/failure of, and any licensing or
                                     enforcement for the Patents-in-Suit.
  Steve Reale                        Capella’s Secretary, relevant to valuation of, the
  Corte Madera, CA                   commercial success/failure of, and any licensing or
                                     enforcement for the Patents-in-Suit.
  Harvey Trop                        Capella’s former VP, Quality & Reliability, relevant to
  Fremont, CA                        valuation of, the commercial success/failure of, and
                                     any licensing or enforcement for the Patents-in-Suit.
  Rafael Torres                      Capella’s former CFO, relevant to valuation of, the
  San Jose, CA                       commercial success/failure of, and any licensing or
                                     enforcement for the Patents-in-Suit.
  George Berberis                    Capella’s former COO, relevant to valuation of, the
  San Jose, CA                       commercial success/failure of, and any licensing or
                                     enforcement for the Patents-in-Suit.
  Larry Schwerin                     Capella’s former CEO, relevant to valuation of, the
  Saratoga, CA                       commercial success/failure of, and any licensing or
                                     enforcement for the Patents-in-Suit.
  Bruce Gray                         Capella’s former President, relevant to valuation of, the
  El Dorado Hills, CA                commercial success/failure of, and any licensing or
                                     enforcement for the Patents-in-Suit.
  Jeffrey P. Wilde                   Listed inventor of Patents-in-Suit and Original Patents.
  Los Altos, CA                      On information and belief, he likely has knowledge
                                     about conception and reduction to practice, the Patents-
                                     In-Suit, the Original Patents and their prosecution.
  Joseph E. Davis                    Listed inventor of Patents-in-Suit and Original Patents.
  Morgan Hill, CA                    On information and belief, he likely has knowledge
                                     about conception and reduction to practice, the Patents-
                                     In-Suit, the Original Patents and their prosecution.




                                          5
Case 2:20-cv-00076-JRG Document 31-27 Filed 08/31/20 Page 7 of 11 PageID #: 1802




  Tai Chen                                   Listed inventor of one of the Patents-in-Suit RE47,905
  San Jose, CA                               and one of the Original Patents RE42,368. On
                                             information and belief, he likely has knowledge about
                                             conception and reduction to practice, the Patents-In-
                                             Suit, the Original Patents and their prosecution.
  Corporate representative or person         Finisar is knowledgeable about the development,
  most knowledgeable from                    operation and functionality of wavelength selective
  Finisar Corporation                        switches. Finisar likely has knowledge relevant to the
  Sunnyvale, CA                              damages issue of non-infringing alternatives.
  Corporate representative or person         Lumentum is knowledgeable about the development,
  most knowledgeable from                    operation and functionality of wavelength selective
  Lumentum Operations LLC                    switches. Lumentum likely has knowledge relevant to
  San Jose, CA                               the damages issue of non-infringing alternatives.


        FNC is not able to identify all employees, suppliers, agents, consultants, and/or other

 representatives of the parties or of non-parties likely to have discoverable information that FNC

 may use to support its defenses or claims. Such individuals may include, but are not limited to:

 (a) authors of prior art publications and patents relevant to the subject matter of the Patents-in-

 Suit; (b) individuals having knowledge of any prior art use, sale, offer for sale, or invention

 relevant to the subject matter of the Patents-in-Suit; (c) individuals having knowledge of the

 level of ordinary skill in the art to which the alleged inventions pertain; (d) individuals having

 knowledge of any license to the Patents-in-Suit, any offer to license the Patents-in-Suit, or any

 refusal to license the Patents-in-Suit; (e) individuals having knowledge of the circumstances or

 manner in which the alleged inventions are disclosed in the Patents-in-Suit; (f) individuals

 having knowledge of the alleged inventorship, ownership or rights in the Patents-in-Suit and/or

 their subject matter; and (g) individuals having knowledge of the assignment and/or transfer of

 any rights in the Patents-in-Suit.




                                                   6
Case 2:20-cv-00076-JRG Document 31-27 Filed 08/31/20 Page 8 of 11 PageID #: 1803




 V.     INSURANCE AND INDEMNITY AGREEMENTS (PARAGRAPH 1(E))

        The following companies (pursuant to identified agreements) may be liable to satisfy part

 or all of a judgment entered in this action or to indemnify or reimburse for payments made to

 satisfy the judgment:

        Finisar Corp. (Master Purchase Agreement dated Jan. 1, 2011); and

        Lumentum Operations LLC (Terms of Sale).

        FNC is not aware of any insurance agreement under which any person carrying on an

 insurance business may be liable to satisfy part or all of a judgment which may be entered in the

 action or to indemnify or reimburse FNC for payments made to satisfy the judgment.

        FNC reserves the right to supplement and/or amend this disclosure as discovery proceeds

 and in conformity with the Court’s Docket Control Order, the Court’s Local Rules, and the

 Federal Rules of Civil Procedure.

 VI.    SETTLEMENT AGREEMENTS (PARAGRAPH 1(F)

        FNC is not currently aware of any settlement agreements relevant to the subject matter of

 this action. FNC reserves the right to supplement and/or amend this disclosure as discovery

 proceeds and in conformity with the Court’s Docket Control Order, the Court’s Local Rules, and

 the Federal Rules of Civil Procedure.

 VII.   STATEMENT OF ANY PARTY TO THE LITIGATION (PARAGRAPH 1(G))

        FNC is not currently aware of any statement of any party to the litigation, except for

 pleadings and disclosures made during this litigation, which have been served on all parties.

        FNC reserves the right to supplement and/or amend this disclosure as discovery proceeds

 and in conformity with the Court’s Docket Control Order, the Court’s Local Rules, and the

 Federal Rules of Civil Procedure.




                                                 7
Case 2:20-cv-00076-JRG Document 31-27 Filed 08/31/20 Page 9 of 11 PageID #: 1804




 VIII. DISCLOSURES REQUIRED BY THE PATENT RULES (PARAGRAPH 3(A))

        FNC’s disclosures have been or will be provided in accordance with the deadlines set

 forth in the Patent Rules for the Eastern District of Texas, in the Court’s Orders, and/or as agreed

 by the parties.

 IX.    PRODUCTION OR INSPECTION OF DOCUMENTS, ESI AND THINGS
        (PARAGRAPH 3(B))

        FNC has produced or will produce or make available for inspection at the offices of its

 counsel, Milbank LLP, 55 Hudson Yards, New York, NY 10001, documents, electronically

 stored information, and tangible things in its possession, custody or control that are relevant to

 the claims and defenses in this lawsuit in accordance with the Patent Rules for the Eastern

 District of Texas, the Court’s Orders, and/or as agreed by the parties. Other relevant documents

 and things are likely in the possession of Capella or non-parties.

        FNC reserves the right to identify and produce additional documents, electronically

 stored information, and tangible things throughout discovery.

 X.     STATEMENT ON DAMAGES CLAIMED (PARAGRAPH 3(C))

        Under 35 U.S.C. § 285, FNC seeks an award of its reasonable attorneys’ fees. FNC

 reserves the right to seek just and proper relief including but not limited to an award of attorneys’

 fees, costs and disbursements that is unknown at this time.




                                                  8
Case 2:20-cv-00076-JRG Document 31-27 Filed 08/31/20 Page 10 of 11 PageID #: 1805




   Dated:   August 10, 2020                 Respectfully submitted,



                                            By:   /s/ Nathaniel T. Browand
                                                  Christopher J. Gaspar
                                                  cgaspar@milbank.com
                                                  Nathaniel T. Browand
                                                  nbrowand@milbank.com
                                                  MILBANK LLP
                                                  55 Hudson Yards
                                                  New York, New York 10001-2163
                                                  Telephone: (212) 530-5000

                                                  Melissa Smith
                                                  State Bar No. 24001351
                                                  GILLAM & SMITH LLP
                                                  303 S. Washington Avenue
                                                  Marshall, Texas 75702
                                                  Telephone: (903) 934-8450
                                                  melissa@gillamsmithlaw.com

                                                  Attorneys for Defendant
                                                  Fujitsu Network Communications, Inc.




                                        9
Case 2:20-cv-00076-JRG Document 31-27 Filed 08/31/20 Page 11 of 11 PageID #: 1806




                                  CERTIFICATE OF SERVICE

       I hereby certify that the foregoing document Fujitsu Network Communications, Inc.’s

  Initial and Additional Disclosures was served on all counsel of record who have consented to

  electronic service on this August 10, 2020.



                                                    By:   /s/ Nathaniel T. Browand
                                                          Nathaniel T. Browand




                                                                                             35068.00001
